Citation Nr: 1732300	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a recurrent left shoulder dislocation status post acromioplasty as secondary to a service connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim for a cervical spine condition (formerly claimed as upper back condition) as secondary to a service connected disability.

3.  Entitlement to an increased rating for dislocation of right shoulder recurrent, status post-operative anterior capsulorrhaphy, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for failed surgery and nonunion fracture left wrist minor, currently evaluated as 10 percent disabling.

5.  Entitlement to total disability based on individual unemployability (TDIU).

6.  Entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability.

7.  Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs (VA) funds.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The left shoulder and cervical spine issues have been recharacterized to better reflect the procedural history.  See May 2013 Supplemental Statement of the Case.

The issue of competency has been merged with the other claims.

Additional evidence in the form of a March 2015 VA examination and the Veteran's Vocational Rehabilitation folder were obtained following the May 2013 Statement of the Case (SOC).  This evidence was not reviewed by the RO, and no waiver of AOJ jurisdiction was provided.  However, as the appeal is being remanded the AOJ will have the opportunity to review this material prior to final appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board notes that the Veteran's Social Security Administration (SSA) records were associated with the claims file at some point, as evidenced by a reference to the same in the May 2013 Statement of the Case.  VBMS contains an entry titled "SSA/SSI letter."  This document indicates that SSA provided documents to VA in July 2011.  However, there are no documents attached.  These records must be obtained on remand.  See 38 U.S.C. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

With respect to the Veteran's shoulders, an October 2011 VA Form 21-4142 indicates that the Veteran received treatment at Cape Coral Hospital that same month.  The RO requested those records in February 2013.  However, an April 2013 correspondence from the hospital indicated that an updated release was necessary.  On remand, the AOJ must request a release from the Veteran.  See 38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  This may involve contacting the contractor who scanned the Veteran's claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Contact the Veteran and ask him to complete a release form authorizing VA to obtain private treatment records from Cape Coral Hospital from October 2011.  The Veteran should be advised that he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented in the record.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed, to include any evidence submitted since the May 2013 SOC.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and give him the opportunity to respond thereto, following the contested claim procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


